ORDER
PER CURIAM.
Douglas Wayne Jameson (Defendant) appeals from the judgment entered following a jury verdict convicting him of second degree felony murder in violation of Section 565.021.1(2) RSMo 1994. The trial court sentenced Defendant to twenty years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detañed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).